Citation Nr: 0726958	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, specifically claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  

The veteran filed a service connection claim for PTSD in 
March 2006.  That claim was denied in an August 2006 rating 
decision and the veteran received notice of that decision in 
September 2006.  However, there was no Notice of Disagreement 
filed as to that claim and essentially it was not pursued 
further.  


FINDINGS OF FACT

1.  A personality disorder diagnosed during active service 
was not aggravated during service by superimposed disease or 
injury, to include bipolar disorder.

2.  The veteran's currently diagnosed bipolar disorder had 
its onset more than one year after his separation from active 
duty service and it is not causally or etiologically related 
to the veteran's period of military service.  


CONCLUSIONS OF LAW

1.  Service connection for a personality disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2006); VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990).

2.  A psychiatric condition to include bipolar disorder was 
neither incurred in nor aggravated by active military 
service; and cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
December 2003, prior to the initial adjudication of the claim 
in April 2004. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the December 
2003 VCAA letter about the information and evidence that is 
necessary to substantiate the service connection claim at 
issue.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and statements in 
support of his claim.
To the extent that any VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the veteran in the April 2004 rating decision and statement 
of the case (SOC) issued in February 2005, as well as in a 
Supplemental SOC issued in October 2006 of the reasons for 
the denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate the claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies the claim on appeal.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  Moreover, 
such notice was provided in correspondence from VA to the 
veteran issued in March 2006.  Accordingly, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, and VA and private medical records pertinent to the 
years after service are in the claims file, as well as 
records from the Social Security Administration, and this 
evidence was reviewed by both the RO and the Board in 
connection with the claim.  A VA examination was furnished in 
2004 and VA records are complete through August 2006.  The 
Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining a complete record 
on appeal.  Moreover, in a statement signed by the veteran in 
June 2006, the veteran indicated that he had no addition 
evidence or information to offer for the record in support of 
his claim.  However, as will be explained further herein, 
additional evidence, in the form of medical facts sheets and 
studies, was submitted in July 2007.  The Board finds that 
there is no indication that there is additional available 
evidence to substantiate the veteran's claim that has not 
been obtained and associated with the claims folder.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

Factual Background

Service medical records (SMRs) show that, on the enlistment 
examination of April 1968, psychiatric evaluation was normal.  
The veteran indicated that he had experienced trouble 
sleeping and nervous trouble in the past but denied having 
nightmares or symptoms of depression or excessive worry.  An 
entry dated in May 1968, 5 days after the veteran entered 
service, indicates that he was an anxious and dependent 
individual who was angry and unhappy.  Impressions of 
personality trait disturbance and passive-aggressive 
personality were made.  A July 1968 entry stated that the 
veteran had been interviewed at the mental health clinic and 
was not thought to be psychotic.  An impression of passive-
aggressive personality was made.  In July 1968, the veteran 
was also seen with a past history of head trauma and 
complaints of headaches and auditory hallucinations.  A 
provisional diagnosis of temporal lobe epilepsy was made.  
Throughout the remainder of service, the veteran was not 
treated for an epileptic episode or for personality disorder 
and no psychiatric disorder was diagnosed throughout the 
period of service.  The April 1971 separation examination 
report shows that psychiatric evaluation was normal.  At that 
time he indicated that he had experienced trouble sleeping 
and symptoms of depression or excessive worry, but had not 
had symptoms of nightmares or nervous trouble.

In December 2003, the veteran filed an original service 
connection claim for bipolar disorder.  The veteran indicated 
that he had received private treatment for bipolar disorder 
from Dr. C. from October 2003 to January 2004.  Records from 
Dr. C. show that the veteran was seen in October 2003 with 
chief complaints of stress-related depression.  The record 
indicated that the veteran reported being fed up with people 
and everyday life.  Bipolar disorder was assessed.  Those 
records do not reference the veteran's period of military 
service in any way.

The record includes a private medical evaluation conducted by 
a licensed psychologist in February 2004 for purposes of 
Social Security disability compensation.  The veteran 
reported that his chief complaints included bipolar disorder.  
The examiner indicated that the overall clinical presentation 
was consistent with bipolar disorder and paranoid personality 
disorder.  

A VA examination for mental disorders was conducted in March 
2004, which included comprehensive review of the claims 
folder and VA medical records, as well as a clinical 
interview and evaluation of the veteran.  The veteran 
reported that he served in Korea as a wheel vehicle mechanic 
and did not serve in combat during his period of service.  
The veteran reported that he had symptoms of anger, 
irritability, and aggressive behavior during service which 
resulted in several confrontations and conflicts.  The 
veteran denied receiving any mental health treatment in 
service or during the years shortly thereafter, and indicated 
that bipolar disorder was initially diagnosed by Dr. C. in 
2003.  Ultimately, depressive disorder, not otherwise 
specified, with possible psychotic features at times, was 
diagnosed.  An Axis II diagnosis of antisocial personality 
traits was made.  The examiner identified moderate 
psychosocial stressors including unemployment and difficulty 
with social adjustment.

The examiner indicated that the veteran did not appear to 
meet the full DSM-IV criteria for bipolar disorder; the 
examiner added that based on the veteran's report there was 
no clear indication of any past or present episodes of mania 
or hypomania.  It was observed that the veteran's main 
reported difficulties involved anger and irritability as well 
as aggressive behavior.  

The examiner stated that based on the veteran's report, he 
first noticed psychological problems 13 to 14 years 
previously, and that bipolar disorder was initially diagnosed 
in 2003.  The examiner noted that the veteran maintained that 
his current emotional state was secondary to his military 
service, when he was constantly being yelled at and treated 
badly, which he believed led to his symptoms of anger and 
aggression.  The examiner observed that the veteran had 
described problems with aggression prior to entering service 
and that there was no treatment history reported during his 
time in service or shortly thereafter.  The examiner opined 
that it did not appear to be at least as likely as not that 
the veteran's current difficulties were related to his 
military service. 

VA records dated from 2004 to 2006 document the veteran's 
continued treatment for bipolar disorder.  

In a decision rendered in 2005, it was determined by the 
Social Security Administration that the veteran was disabled 
effective from July 2003, due to a primary diagnosis of 
bipolar disorder and a secondary diagnosis of hypertension as 
well as other conditions including hyperlipidemia and 
obesity.
Additional evidence was added to the record in July 2007 
consisting of the following items: (1) Veteran's Health 
Initiative Independent Study Course for PTSD Implications for 
Primary Care - 36 pages; (2) Notes on PTSD Obtained on the 
Internet from www.PTSDlawyers.com - 2 pages; and (3) Mayo 
Clinic Information on PTSD - 16 pages.  

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  When there is evidence that 
certain enumerated chronic conditions, including psychoses, 
manifest to a degree of 10 percent or more within one year of 
discharge from service, such disability shall be granted 
service connection on a presumptive basis.  38 C.F.R. § 
3.307, 3.309 (2006).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole establishes that the conditions in 
question were incurred or aggravated during service.  
VAOPGCPREC 82-90 (July 18, 1990).  With regard to congenital 
or developmental defects, service connection may not be 
granted for a defect; however, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service-connected.  See VAOPGCPREC 82-90; 38 
C.F.R. § 4.127.

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The veteran enlisted in May 1968.  His veteran's service 
medical records (SMRs) indicated that indicated that passive-
aggressive personality and personality disorder were 
diagnosed and treated from May to July 1968; there was no 
psychiatric disorder diagnosed at any time during service.  
The evidence dated during the veteran's remainder of the 
veteran's period of service, from August 1968 forward, and 
the veteran's April 1971 separation examination was negative 
for any evidence of a psychiatric disorder or for further 
treatment or diagnosis of a personality disorder.  

The earliest post-service diagnosis of a psychiatric 
disorder, characterized as bipolar disorder, was made in 
2003; more than 30 years following the veteran's discharge 
from service.  The veteran does not contend, nor does the 
record reflect that a psychiatric condition was diagnosed 
prior to that time and accordingly, service connection is 
clearly not warranted for bipolar disorder on a presumptive 
basis, as neither that nor any other psychiatric condition 
was diagnosed during the veteran's first post-service year.  
Since 2003, VA and private sources have diagnosed bipolar 
disorder, adjustment disorder, paranoid personality disorder 
and PTSD (which was separately claimed by the veteran).  
However, a diagnosis of a current psychiatric disorder is not 
enough to establish service connection alone.

The veteran's in-service diagnoses of passive aggressive 
personality, as well as his current diagnosis of paranoid 
personality disorder, are personality disorders, which are 
not considered diseases or injuries for which compensation 
can be granted.  38 C.F.R. § 3.303(c).  There is no evidence 
in this case that any currently diagnosed psychiatric 
disability, specifically bipolar disorder, is the result of a 
mental disorder that was superimposed upon a personality 
disorder during service.  

When examined in February 2004 for purposes of Social 
Security disability compensation, the veteran reported that 
his chief complaints included bipolar disorder.  The examiner 
indicated that the overall clinical presentation was 
consistent with bipolar disorder and paranoid personality 
disorder.  There was no indication that bipolar disorder, 
which was not diagnosed in service or initially until 30 
years thereafter, was superimposed upon the personality 
disorder, it simply reflected that these conditions co-
existed as diagnoses.  

A VA examiner found upon evaluation of the veteran in March 
2004, that the veteran had anti-social personality traits but 
did not diagnose a personality disorder at that time.  (The 
Board also points out that the most recent VA treatment 
records of 2005, 2006 do not include a diagnosis of 
personality disorder.).  Bipolar disorder was diagnosed at 
that time and stressors including unemployment and difficulty 
with social adjustment were identified.  The VA examiner 
observed that the veteran had described problems with 
aggression prior to entering service and that there was no 
treatment history reported during his time in service or 
shortly thereafter.  The examiner opined that it did not 
appear to be at least as likely as not that the veteran's 
current (psychiatric) difficulties were related to his 
military service.  Thus, the evidence overall does not show 
that bipolar disorder was superimposed upon a personality 
disorder initially identified more than 30 years previously, 
and therefore, service connection is precluded by law for 
passive -aggressive personality, paranoid personality 
disorder and for personality disorder, NOS.  See VAOPGCPREC 
82-90; 38 C.F.R. § 4.127.

Therefore, in order to establish service connection, there 
must be medical evidence of a nexus between the veteran's in-
service disease and his currently diagnosed bipolar disorder.  
The veteran maintains that his current emotional state was 
secondary to his military service, when he was constantly 
being yelled at and treated badly, which he believed led to 
his symptoms of anger and aggression.  The veteran's 
statements alone are not sufficient to prove that his 
depressive disorder had its onset in service or is related to 
a disease or injury incurred in military service.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that his bipolar disorder is related to 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board affords greatest probative weight to the March 2004 
VA medical opinion which found no etiological relationship 
between the veteran's most current diagnosis of bipolar 
disorder and his period of service.  The examiner observed 
that the veteran had described problems with aggression prior 
to entering service and that there was no treatment history 
reported during his time in service or shortly thereafter.  
The examiner opined that it did not appear to be at least as 
likely as not that the veteran's current difficulties were 
related to his military service.  The record contains no 
opinion to the contrary and no evidence or opinion which 
establishes or even suggests that such an etiological 
relationship exists.  

The Board points out that a review of the records of Dr. C., 
dated from October 2003 to January 2004, which include the 
earliest documented diagnosis of bipolar disorder made in 
October 2003, fail to include any reference to the veteran's 
period of service in conjunction with the assessment of 
bipolar disorder made at that time.  With regard to the long 
evidentiary gap in this case between active service and the 
earliest diagnosis of a mental disorder made more than 30 
years after discharge, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an mental disorder in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of a mental disorder for 
many years between the period of active duty and the medical 
reports dated in 2003 is itself evidence which tends to show 
that a mental disorder did not have its onset in service or 
for many years thereafter.

In addition to the absence of any evidence of a mental 
disorder for many years after service in this case, the Board 
also notes that upon VA examination of 2004, the veteran 
reported that he first noticed psychological problems, not in 
service or shortly thereafter, but 13 to 14 years previously, 
in approximately 1990.  The veteran denied receiving any 
mental health treatment in service or during the years 
shortly thereafter, and indicated that bipolar disorder was 
initially diagnosed in 2003.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there was no clinical documentation of his 
low back condition).

The veteran's representative has mentioned that the veteran 
was granted disability benefits from the SSA, primarily due 
to bipolar disorder, the disability currently claimed for 
purposes of receiving VA disability benefits.  Essentially, 
it is argued that this grant by SSA is probative and 
favorable evidence which supports the veteran's VA disability 
claim.  While a SSA decision is not controlling for purposes 
of VA adjudication, it is "pertinent" to a veteran's claim.  
See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  
Nevertheless, VA is not bound by the findings of disability 
and/or unemployability made by other agencies, including SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Thus, 
although the SSA's determination is not dispositive of the 
veteran's claim, it is evidence which must be considered.  In 
this case, the medical evidence relied upon by the SSA which 
led to the grant of disability benefits established that the 
veteran suffers from bipolar disorder to an extent that 
renders him disabled as defined under SSA legal standards.  
Initially, the SSA decision was predicated upon a finding of 
disability due to a combination of several disabilities, an 
option not available to VA when determining entitlement to 
compensation benefits.  Moreover, and most significantly, 
neither the SSA decision nor the records upon which the 
decision was based etiologically link currently diagnosed 
bipolar disorder to the veteran's period of service; and 
accordingly the decision is of no probative value as to that 
matter.

The Board has also carefully considered the medical fact 
sheets, studies and information provided for the record in 
July 2007.  Initially, the Board points out that this 
evidence was not accompanied by a specific waiver of review 
of that evidence by the AOJ.  However, the Board believes 
that this is non-prejudicial in this case, inasmuch as all of 
this submitted evidence pertains to PTSD, a claim not on 
appeal before the Board; moreover, this evidence does not in 
any way pertain to the veteran's specific medical history or 
treatment.  

As a substantive matter, the aforementioned evidence 
submitted in July 2007 is insufficient to provide evidence of 
a link between the veteran's claimed bipolar disorder and 
service.  Medical treatise evidence can provide important 
support when combined with the pertinent opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss [] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the cited 
information proffered by the veteran and his representative 
is not accompanied by any medical opinions specifically 
pertaining to this case and is simply "too general and 
inconclusive" to make a causal link more than speculative in 
nature, or to outweigh the medical evidence in this case 
which is specifically pertinent to the veteran.

In sum, there is no competent and credible evidence linking 
currently diagnosed bipolar disorder to service.  Absent such 
a nexus, service connection for bipolar disorder may not be 
granted.  38 C.F.R. § 3.303.  In deciding whether a claimed 
benefit is warranted, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107(b).  In this 
case, the Board finds that the preponderance of the evidence 
weighs against the veteran's claim and therefore, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable.  
Accordingly, entitlement to service connection for a 
psychiatric condition to include bipolar disorder is denied.


ORDER

Entitlement to service connection for a psychiatric condition 
to include bipolar disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


